Citation Nr: 0911676	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for degenerative disc disease (DDD) of the 
cervical spine has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for supraspinatus tendonitis of the left 
shoulder has been received. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and February 2008 rating 
decisions.  In the December 2005 rating decision, the RO 
determined that new and material evidence to reopen the 
claims for service connection for DDD of the cervical spine 
and for supraspinatus tendonitis of the left shoulder has not 
been received.  The Veteran filed a notice of disagreement 
(NOD) in January 2006.  The RO issued a statement of the case 
(SOC) in April 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month.  In the February 2008 rating 
decision, the RO denied the Veteran a TDIU.  The Veteran 
filed an NOD in March 2008, and the RO issued an SOC in April 
2008.  The Veteran filed a substantive appeal (via a VA Form 
9) in May 2008.

In a June 2008 supplemental SOC (SSOC), the RO reopened but 
denied on the merits the claim for service connection for 
supraspinatus tendonitis of the left shoulder.  Regardless of 
the RO's actions, the Board has a legal duty under 38 
U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen 
the claim for service connection.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996).  Hence, the Board has 
characterized this matter as a request to reopen (as 
reflected on the title page).

In February 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal is warranted.

As regards the requests to reopen the previously denied 
claims for service connection, RO action is needed to comply 
with the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  With respect to 
a request to reopen a previously denied claim, a claimant 
must be notified of both what is needed to reopen the claim 
and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Here, the record contains a June 2005 notice letter from the 
RO to the Veteran.  This letter informed the Veteran that he 
was previously denied service connection for a left shoulder 
disorder and for DDD of the cervical spine.  The letter 
advised the Veteran that, to reopen his claim he would need 
to submit "new and material evidence" and provided a 
definition of both "new" and "material" evidence.

The Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App. at 10.  In this case, there is no evidence 
that the RO considered the bases for the denial of the claims 
for service connection for a left shoulder disorder and for 
DDD of the cervical spine in the prior, final denial, and 
then provided the Veteran a specifically tailored notice 
letter explaining what was needed to reopen the claims for 
service connection for both disabilities, in light of the 
prior deficiencies in the claims.

Further, although an August 2005 RO letter informed the 
Veteran of the information and evidence needed to 
substantiate a claim for service connection on a secondary 
basis, the letter did not advise the Veteran as to how to 
substantiate a claim for service connection on a direct 
service incurrence basis.  The Board notes that the Veteran 
has asserted that his left shoulder disability is secondary 
to his service-connected right shoulder disability.  However, 
he has also asserted that he injured the left shoulder and 
neck at the same time he injured his service-connected right 
shoulder disability.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to present additional information 
and evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter addresses the basis(es) for the prior, 
final denial of the claims, and should provide information as 
to what evidence is needed to establish the claims, on the 
merits.  The RO should also ensure that its letter meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, the disability rating and 
effective date.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board also points out that, as any decision with respect 
to the request to reopen the claims for service connection 
may affect the Veteran's claim for a TDIU, this claim is 
inextricably intertwined with the request to reopen.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should, through a VCAA-
compliant letter furnished  Veteran and 
his representative, request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal that is not 
currently of record.

Specific to the requests to reopen the 
previously denied  claims for service 
connection for DDD of the cervical spine 
and for supraspinatus tendonitis of the 
left shoulder, the RO's letter must 
explain what type of evidence is needed to 
reopen the claims (in light of the 
basis(es) for the prior denials of the 
claims) as well as what is needed to 
establish the underlying claims for 
service connection, to include on both 
direct and secondary bases.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denials of the claims, as 
required by Kent (cited to above).  The RO 
should also provide specific notice as to 
what would constitute new and material 
evidence to reopen these claims.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate.  
Further, the RO should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  The RO should also note, 
as indicated above, that this appeal has been advanced on the 
Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

